11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Bruce Lee Kittelson
            No. 11-04-00226-CV -- Original Mandamus Proceeding
 
            On September 10, 2004, Bruce Lee Kittelson filed in this court his pro se petition for a writ
of mandamus directing the trial court to file his pleadings.  His pleadings have now been filed by the
clerk of the trial court.  Therefore, the request for a writ of mandamus is moot.
            The petition is dismissed.
 
                                                                                                PER CURIAM
 
December 9, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.